  Case 15-38538         Doc 47     Filed 10/02/18 Entered 10/02/18 13:16:02              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-38538
         BRIAN J ZDZIARSKI
         JOANNE M CEPEK
                  Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/12/2015.

         2) The plan was confirmed on 03/01/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/15/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/13/2018.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 35.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $47,800.00.

         10) Amount of unsecured claims discharged without payment: $48,166.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-38538        Doc 47     Filed 10/02/18 Entered 10/02/18 13:16:02                    Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor            $10,517.82
       Less amount refunded to debtor                           $1.85

NET RECEIPTS:                                                                                $10,515.97


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,525.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $490.39
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $4,015.39

Attorney fees paid and disclosed by debtor:               $475.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
247 GREEN STREET              Unsecured         882.00           NA              NA            0.00       0.00
ADVANCED CRITICAL TRANSPORT Unsecured        1,410.00            NA              NA            0.00       0.00
ADVOCATE GOOD SAMARITAN HOSP Unsecured      29,250.00            NA              NA            0.00       0.00
ANESTHESIOLOGISTS LTD         Unsecured         920.00           NA              NA            0.00       0.00
AT&T                          Unsecured      1,100.00            NA              NA            0.00       0.00
BRIGHT HOUSE NETWORKS         Unsecured         332.00           NA              NA            0.00       0.00
CENTER FOR PSYCHOLOGICAL SRVS Unsecured         166.00           NA              NA            0.00       0.00
CENTRAL IL PATHOLOGY          Unsecured          23.00           NA              NA            0.00       0.00
Central Illinois Radiology    Unsecured         340.00           NA              NA            0.00       0.00
CREDIT BOX                    Unsecured            NA         760.86          760.86        760.86        0.00
CREDIT BOX                    Unsecured         500.00        553.45          553.45        553.45        0.00
DUPAGE MEDICAL GROUP          Unsecured      3,197.00            NA              NA            0.00       0.00
ELMHURST MEMORIAL HEALTHCAR Unsecured        2,000.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE      Unsecured            NA          15.80           15.80          15.80       0.00
INTERNAL REVENUE SERVICE      Priority          200.00         15.25           15.25          15.25       0.00
Little Company of Mary        Unsecured          85.00           NA              NA            0.00       0.00
LOYOLA UNIVERSITY MED CTR     Unsecured      2,412.00            NA              NA            0.00       0.00
LOYOLA UNIVERSITY MEDICAL CNT Unsecured         535.00        103.75          103.75        103.75        0.00
MIDLAND FUNDING               Unsecured      1,078.00       1,078.49        1,078.49      1,078.49        0.00
OCCHEALTH & IMMEDIATE CARE OF Unsecured          25.00           NA              NA            0.00       0.00
OSFMG                         Unsecured          50.00         50.00           50.00          50.00       0.00
PRA RECEIVABLES MGMT          Unsecured         677.00        572.01          572.01        572.01        0.00
PRIME SPECIALTY PHARMACY      Unsecured         270.00           NA              NA            0.00       0.00
PROGRESSIVE INSURANCE         Unsecured          80.00           NA              NA            0.00       0.00
QUANTUM3 GROUP LLC            Unsecured      1,243.00       1,308.28        1,308.28      1,308.28        0.00
ST FRANCIS HOSPITAL           Unsecured      5,674.00            NA              NA            0.00       0.00
TITLEMAX OF ILLINOIS          Secured        2,500.00       2,041.69        1,700.00      1,700.00        0.00
TITLEMAX OF ILLINOIS          Unsecured            NA           1.00          342.69        342.69        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-38538         Doc 47      Filed 10/02/18 Entered 10/02/18 13:16:02                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $1,700.00          $1,700.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $1,700.00          $1,700.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00             $0.00              $0.00
        Domestic Support Ongoing                               $0.00             $0.00              $0.00
        All Other Priority                                    $15.25            $15.25              $0.00
 TOTAL PRIORITY:                                              $15.25            $15.25              $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,785.33          $4,785.33              $0.00


Disbursements:

         Expenses of Administration                             $4,015.39
         Disbursements to Creditors                             $6,500.58

TOTAL DISBURSEMENTS :                                                                      $10,515.97


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
